Citation Nr: 1107476	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  01-02 422A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an effective date prior to March 30, 2000, for 
an award of a total rating based on individual unemployability 
(TDIU) due to service-connected disability.

2.  Entitlement to an effective date prior to March 30, 2000, for 
an award of special monthly compensation (SMC).  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 until June 
1951.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a May 2000 rating decision by the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. Louis, 
Missouri, which established TDIU and SMC benefits effective from 
March 30, 2000.

The issues on appeal were last before the Board in September 2008 
when they were denied.  The Veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
Thereafter, by an August 2009 Order, the Court, pursuant to a 
joint motion, remanded the Board's decision back to the Board for 
compliance with the instructions of the joint motion.

The appeal is REMANDED to the RO.  VA will notify the appellant 
if further action is required on his part.


REMAND

The evidence of record demonstrates that, in March 1994, the 
Veteran submitted a claim of entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151 for a left lower extremity 
injury.  In June 1995, the Veteran submitted a statement 
indicating that he was not able to work.  The same month, the RO 
granted the 38 U.S.C.A. § 1151 claim.  In October 1995, the RO 
granted an increased rating to 30 percent for the left lower 
extremity disability.  In November 1995, the Veteran submitted a 
notice of disagreement with the October 1995 rating decision 
indicating he desired a 100% rating for his service-connected 
disability.  In August 1997, the Board granted an increased 
rating to 40 percent but this decision was subsequently 
overturned by the United States Court of Appeals for Veterans 
Claims (the Court).  In October 1997, the Veteran submitted a 
TDIU claim.  In December 1997, the RO denied the TDIU claim.  In 
May 2000, the RO granted an increased rating to 80 percent for 
the service-connected left lower extremity disability and also 
granted TDIU, effective as of March 2000 (the date of a VA 
examination which indicated that the Veteran experienced total 
paralysis of the peroneal nerve).  The Veteran has claimed 
entitlement to an earlier effective date of March 1994 for the 
grant of TDIU.  

In analyzing the facts of this case, the Board notes that the 
Veteran's statement received in June 1995 raises a claim for 
TDIU, as the Veteran reported he was unable to work at that time.  
See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Insofar as the 
Veteran submitted an unadjudicated TDIU claim in June 1995, the 
Board has considered the relevant case law.  In Deshotel v. 
Nicholson, 457 F.3d 1258 (Fed. Cir. 2006), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) held 
that where a Veteran files more than one claim at a time and the 
rating decision acts on one claim but not another, the second 
claim is deemed denied, and the appeal period begins to run.  In 
Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007), however, the 
Court distinguished Deshotel and held that a reasonably raised 
claim remains pending until there is either a recognition of the 
substance of the claim in an RO decision from which a claimant 
could deduce that the claim was adjudicated or an explicit 
adjudication of the subsequent "claim" for the same disability.  
The Court in Ingram also found it is "reasonable" to assume 
that, in a RO decision which assigns a particular disability 
rating less than 100% (as is the current case), the appellant is 
understood to have received general notice of the denial of his 
TDIU claim).  Based on the above, the Board finds that the 
October 1995 rating decision which granted a 30 percent 
evaluation for the left lower extremity disorder also denied the 
claim of entitlement to a TDIU.  Therefore, the November 1995 
notice of disagreement claiming a 100 percent rating also acted 
as a notice of disagreement with the denial of TDIU in October 
1995.  The Veteran's claim for TDIU has remained open since June 
1995.  Therefore, a determination as to whether the Veteran met 
the requirements of TDIU prior to March 30, 2000 requires a 
review of all the evidence of record.  

The Board's review of the claims file leads the Board to find 
that the evidence of record is not clear regarding whether the 
Veteran met the criteria for assignment of TDIU prior to March 
30, 2000.  For example, there is medical evidence dated prior to 
the date of the surgery which gave rise to the 1151 claim which 
indicates that the Veteran was unemployable at that time.  As the 
surgery for which the disability was granted compensation had not 
been conducted, it is obvious that the Veteran had employment 
difficulties separate and apart from the service-connected 
disability previously.  Additionally, the Veteran has other non-
service connected disabilities, most of which were present during 
the entire appeal period, which potentially affected his 
employability.  Medical opinions associated with the claims file 
pertaining to the Veteran's employability include references to 
non-service connected disabilities in addition to the service-
connected left lower extremity disability.  These non-service 
connected disabilities may not be considered when determining if 
the Veteran meets the requirement for TDIU.  The Board finds that 
a VA examination is required to determine if the medical evidence 
supports a finding that the Veteran was unemployable prior to 
March 30, 2000, solely due to his service-connected left lower 
extremity disability.  

The Veteran has claimed entitlement to an earlier effective date 
for the grant of SMC based on the loss of use of his left foot.  
The effective date of March 30, 2000 is currently assigned as 
this was the date that a VA examination report included the 
annotation that the Veteran experienced complete paralysis of the 
peroneal nerve.  

SMC is payable to a veteran for anatomical loss or loss of use of 
one foot.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).  For the 
purposes of SMC, loss of use of a foot is determined to exist 
when no effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below the knee with use of a suitable prosthetic 
appliance.  The determination is made on the basis of the actual 
remaining function, whether the acts of balance, propulsion, 
etc., could be accomplished equally well by an amputation stump 
with prosthesis.  38 C.F.R. §§ 3.350(a)(2)(i), 4.63.  Complete 
paralysis of the external popliteal nerve (common peroneal) and 
consequent foot drop, accompanied by characteristic organic 
changes including trophic and circulatory disturbances and other 
concomitants confirmatory of complete paralysis of this nerve, 
will be taken as loss of use of the foot.  38 C.F.R. §§ 
3.350(a)(2), 4.63.

In May 2000, the RO granted SMC based on loss of use of the 
Veteran's foot under 38 C.F.R. § 3.350.  The appellant's 
representative has argued that there was evidence of record dated 
prior to March 2000 which documents the presence of paralysis of 
the sciatic nerve dating back to 1990.  The appellant has not 
argued that there was a formal claim of entitlement to SMC which 
was submitted prior to March 30, 2000.  

A review of the claims file demonstrates that, in October 1995, 
VA received a medical record from a private health care 
professional, dated in July 1995, which addresses the 
symptomatology associated with the left lower extremity.  The 
author noted the Veteran had peroneal nerve palsy resulting in 
dysesthesias and foot drop.  Physical examination revealed that 
the left foot was passively plantigrade.  There was a flicker of 
peroneals.  The Veteran demonstrated no toe extension or function 
of the tibialis anterior.  The vascular status of the foot was 
satisfactory.  The author indicated he had informed the Veteran 
that he did not expect the Veteran to get any more recovery than 
he already had, nine years after the arthroplasty.  This evidence 
was not previously of record at the time that service connection 
was granted for the left lower extremity disability in September 
1995.  The Board finds this evidence, which appears to document 
an increase in pertinent symptomatology (foot drop that is 
permanent), when read in the light most favorable to the 
appellant, constitutes an informal claim for SMC under the 
provisions of 38 C.F.R. § 3.157 based on receipt of evidence from 
a private physician and on application of 38 C.F.R. § 4.63.

While the Board finds that receipt in October 1995 of the private 
medical record constitutes an informal claim, in order to 
adjudicate the earlier effective date claim, the Board must 
determine when it was factually ascertainable that the Veteran 
met the criteria for assignment of SMC.  The evidence of record 
in this regard is not clear.  Under 38 C.F.R. § 4.63(b), complete 
paralysis of the external popliteal nerve (common peroneal) and 
consequent foot drop, accompanied by characteristic organic 
changes including trophic and circulatory disturbances and other 
concomitants confirmatory of complete paralysis of this nerve, 
will be taken as loss of use of the foot.  While there are 
references to the presence of paralysis of the peroneal nerve 
dated prior to March 2000, there is no actual diagnosis of a 
complete paralysis of the peroneal nerve associated with the 
claims file prior to March 2000.  Prior medical records, 
including VA medical examinations in October 1995, September 1996 
and October 1997, did not find the Veteran had loss of use of the 
foot, nor that the residual function could be accomplished 
equally well by an amputation stump with prosthesis.  In fact, 
the October 1995 VA examiner specifically opined that the Veteran 
would not be better served by a prosthesis.  The October 1995 
examination also revealed left ankle plantar flexion to 40 
degrees, inversion to 15 degrees and eversion to 5 degrees.  The 
September 1996 VA examination showed muscle strength of 3/5 in 
the left lower leg and muscle strength of 2/5 for plantar flexion 
of the left foot.  The October 1997 VA examination showed the 
Veteran had 3/5 strength for plantar flexion in the left foot, as 
well as 3/5 strength in the left lower leg.  In addition, a May 
1999 VA outpatient treatment record showed 4/5 plantar flexion in 
the left foot.  Private medical records dated in August 1999 
found only partial paralysis of the left leg, manifested as a 
drop foot that required bracing.  However, there is also some 
evidence which indicates the possible presence of complete 
paralysis of the external popliteal nerve prior to March 2000.  A 
November 1997 treatment record noted the presence of "Paralysis 
- sciatic nerve."  A December 4, 1997 medical record included a 
diagnosis of "anterior tibial nerve paralysis."  A December 18, 
1997 consultation report included a diagnosis of "left sciatic 
nerve paralysis."  Additionally, EMG studies conducted in 1990, 
1991, 1994 and 1997 describe a lesion of the sciatic nerve.  

Based on the above, the Board finds that a remand is required in 
order to have a health care professional review the evidence in 
the claims file to determine if the service-connected palsy of 
the peroneal division of the sciatic nerve on the left lower 
extremity is manifested by complete paralysis of the external 
popliteal nerve (common peroneal) and consequent foot drop, 
accompanied by characteristic organic changes including trophic 
and circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve prior to March 30, 2000.  An 
opinion is also required to determine if the service-connected 
disability was manifested by loss of use of the foot as defined 
by the SMC regulations, prior to March 30, 2000.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange to have the claims file reviewed 
by a suitably qualified health care 
professional to determine if it was factually 
ascertainable that the Veteran was 
unemployable solely due to his service-
connected nerve palsy of the peroneal 
division of the sciatic nerve prior to March 
30, 2000.  All pertinent symptomatology and 
findings must be reported in detail.  The 
claims file must be made available to and 
pertinent documents therein reviewed by the 
examiner in conjunction with the requested 
study.  The examiner must annotate the 
examination report to indicate that such a 
review of the claims file was accomplished.  
Based on the review of the claims file, the 
examiner must provide an opinion as to 
whether it is at least as likely as not (50 
percent or greater probability) that is 
factually ascertainable prior to March 30, 
2000, that the Veteran was unable to obtain 
or retain substantially gainful employment 
solely due to his service-connected 
disability, consistent with his education and 
occupational experience, irrespective of age 
and any nonservice-connected disorders.  The 
examiner must be informed that substantially 
gainful employment refers to the ability to 
earn, at a minimum, a living wage.  If the 
examiner determines that the medical evidence 
supports a finding that the Veteran was 
unemployable (as defined above) prior to 
March 30, 2000, the examiner must explicitly 
identify the medical evidence upon which this 
conclusion is based.  If the examiner 
concludes that the Veteran's service-
connected left lower extremity disability, 
alone, would not render him unemployable 
prior to March 30, 2000, the examiner should 
provide an opinion as to the types of 
employment the Veteran could undertake and 
what types of employment duties his service-
connected disability would impair.  The 
report must be typed.  

Note:  The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

A complete rationale should be provided for 
all opinions.  If any opinion cannot be 
provided without resort to speculation, the 
examiner should so state and indicate why the 
opinion requires speculation.  

2.  Arrange to have the claims file reviewed 
by a suitably qualified health care 
professional to determine if it was factually 
ascertainable that the service-connected left 
lower extremity disability was manifested by 
complete paralysis of the external popliteal 
nerve (common peroneal) and/or loss of use of 
the foot, prior to March 30, 2000.  All 
pertinent symptomatology and findings must be 
reported in detail.  The claims file must be 
made available to and pertinent documents 
therein reviewed by the examiner in 
conjunction with the requested study.  The 
examiner must annotate the examination report 
to indicate that such a review of the claims 
file was accomplished.  Based on the review 
of the claims file, the examiner must provide 
an opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that was factually ascertainable 
prior to March 30, 2000, that the service-
connected left lower extremity disability was 
manifested by complete paralysis of the 
external popliteal nerve (common peroneal).  
The examiner must be informed that, for 
purposes of this opinion, a determination of 
complete paralysis of the external popliteal 
nerve (common peroneal) must be supported, in 
the medical evidence, by characteristic 
organic changes including trophic and 
circulatory disturbances and other 
concomitants confirmatory of complete 
paralysis of this nerve.  The examiner must 
also provide an opinion as to whether it is 
at least as likely as not (50 percent or 
greater probability) that it was factually 
ascertainable prior to March 30, 2000, that 
the Veteran experienced loss of use of the 
left foot.  The examiner must be informed 
that, for purposes of this opinion, loss of 
use of a foot is determined to exist when no 
effective function remains other than that 
which would be equally well served by an 
amputation stump at the site of election 
below the knee with use of a suitable 
prosthetic appliance.  The determination is 
made on the basis of the actual remaining 
function, whether the acts of balance, 
propulsion, etc., could be accomplished 
equally well by an amputation stump with 
prosthesis.  

If the examiner determines that the medical 
evidence supports a finding that, prior to 
March 30, 2000, the service-connected left 
lower extremity disability was manifested by 
complete paralysis of the external popliteal 
nerve (common peroneal)(as defined above) 
and/or was manifested by loss of use of the 
foot (as defined above), the examiner must 
explicitly identify the medical evidence upon 
which this conclusion is based.

Note:  The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

A complete rationale should be provided for 
all opinions.  If any opinion cannot be 
provided without resort to speculation, the 
examiner should so state and indicate why the 
opinion requires speculation.  

3.  The claims should be readjudicated.  If 
any benefit sought on appeal is not granted 
to the Veteran's satisfaction, the Veteran 
and his representative should be provided a 
supplemental statement of the case and be 
afforded the appropriate opportunity to 
respond.  This case should then be returned 
to the Board for further appellate review, if 
otherwise in order.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

